DETAILED ACTION
08/09/21 - Applicant election.
06/07/21 - Restriction requirement.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, Species B, claims 62-66, 68-76, 81 in the reply filed on 8/9/21 is acknowledged.
Claims 67, 77-80, 82-89 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63-66, 73, 74, 76, 81 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 63-66, 73, 74: Unclear how the structure of the signal delivery device is being further limited by the details of the signal generator and power source as recited.  Note that in the parent claim 62, the signal generator is not positively recited as part of the recited system and is only recited as functional context for the signal delivery device.

 	Claim 81 is rejected via dependency to claim 63.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 63-66, 73, 74 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 63-66, 73, 74: Fails to further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 62-66, 73-76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seeley (US 2011/0160568) in view of Silverstein (US 2010/0094116).

    PNG
    media_image1.png
    468
    738
    media_image1.png
    Greyscale

Regarding claims 62-66, 73, 74, Seeley discloses substantially the same invention as claimed (Figure 1 provided above for convenience), including a signal delivery system that includes a patient-implantable signal delivery device coupleable to a signal generator that generates and delivers a neural modulation therapy signal (Figure 4A; Paragraph 17), and an array of external signal detector elements (Figure 1: 20; Paragraphs 19, 21) and an array of display elements (Figure 1: 44; Paragraph 23) that is movable relative to the signal delivery device (both the EM tracking localizer 20 and display 44 are movable), the external signal detector elements being positionable to wirelessly detect signals delivered by the signal delivery device through the patient's skin (Figure 1), the display elements being operatively coupled to the signal detector elements to display data based on information provided by the detector elements (Paragraph 22).

    PNG
    media_image2.png
    196
    344
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    242
    385
    media_image3.png
    Greyscale

 	Further regarding claim 62, Seeley discloses the array of detector elements separate from the array of display elements, as noted above.  Seeley does not disclose "an" array (i.e. a single structural array) of both detector elements and display elements.  However, Silverstein teaches a single structural array of both detector elements and display elements in a unitary device (Figures 11A-C; Paragraph 136; Figures 11A-B provided above for convenience), in order to allow the practitioner to better associate the displayed locations with the actual patient.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Seeley as 
	Regarding claim 75, Seeley discloses the signal delivery device includes a lead having an axial opening (Paragraph 18: opening for stylet).
 	Regarding claim 76, Seeley discloses therapy contacts positioned toward a distal end of the lead (Figure 4A).
 	
Claims 63-66, 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seeley (US 2011/0160568) and Silverstein (US 2010/0094116) in view of Fang (US 2009/0204173).
 	Regarding claims 63-66, assuming the system positively requires the signal generator, Seeley or Silverstein do not disclose details of the signal generator power source.  However, Fang teaches a signal generator for an implantable signal delivery device can be coupleable to a portable external power source via EM coils as recited (Figure 1: 105, 106; Paragraph 43), in order to transcutaneously supply power across the skin barrier for ease of use.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Seeley and Silverstein as taught by Fang to include the power source details as recited, in order to transcutaneously supply power across the skin barrier for ease of use.  
 	Regarding claim 74, assuming the claim requires a therapy signal frequency as recited, Seeley or Silverstein do not disclose system details of the therapy signal.  However, Fang teaches a neuromodulation therapy signal between 3-50 kHz (abstract), in order to treat pain by spinal cord stimulation.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Seeley and Silverstein to include the therapy signal details as recited, in order to treat pain by spinal cord stimulation.

Claim 68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seeley (US 2011/0160568) and Silverstein (US 2010/0094116) in view of Hirakawa (US 2005/0228221).
 	Regarding claim 68, Seeley or Silverstein do not disclose an insertion tracker as recited.  However, Hirakawa teaches an insertion tracker operably coupled to a patient probe (Paragraphs 80, 99), and a computer-readable medium with instructions that compare a first detected length with a second inserted tracked length (Paragraphs 94, 98, 112), and provide an indication when the first and second lengths differ by at least a threshold amount (Paragraphs 103, 131), in order to warn the operator of probe deviation from the intended path.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Seeley as taught by Hirakawa to include an insertion tracker and comparing the detected and tracked lengths of the probe as recited, in order to warn the operator of probe deviation.
 	Regarding claim 70, the SCS system of Seeley is known to include a computer-readable medium with instructions to generate and transmit the neuromodulation therapy signal.

Claim 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seeley (US 2011/0160568) and Silverstein (US 2010/0094116) and Hirakawa (US 2005/0228221) in view of Gleason (US 2010/0152538).
 	Regarding claim 69, Seeley or Silverstein or Hirakawa do not disclose an electromechanical insertion tracker.  However, Gleason teaches an electromechanical insertion tracker releasably engageable with an insertion device (Paragraph 33), in order to accurately track insertion depth.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Seeley and Silverstein and Hirakawa as taught by Gleason to include an electromechanical insertion tracker as claimed, in order to accurately track insertion depth.

Claim 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seeley (US 2011/0160568) and Silverstein (US 2010/0094116) in view of Frisch (US 2002/0173718).
 	Regarding claim 71, Seeley or Silverstein do not disclose the array with at least one releasable skin fixation element.  However, Frisch teaches a flexible external detector array that can be releasably fixed to the patient (abstract; Figure 1A), in order to improve location detection and portability (Paragraphs 5, 6).  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Seeley and Silverstein as taught by Frisch to include a flexible external detector array that can be releasably fixed to the patient, in order to improve location detection and portability.

Claim 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seeley (US 2011/0160568) and Silverstein (US 2010/0094116) in view of Suzuki (US 5,072,458).
 	Regarding claim 72, Seeley or Silverstein do not explicitly disclose how the array is attached to the patient.  However, Suzuki teaches it is commonly known to use a flexible, conformable support member to securely attach a medical device to a patient (abstract; Figure 1).  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Seeley and Silverstein as taught by Suzuki to include a flexible, conformable support member as recited, in order to securely attach the array to the patient.

Claim 81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seeley (US 2011/0160568) and Silverstein (US 2010/0094116) in view of Markowitz (US 2011/0054304).
 	Regarding claim 81, Seeley shows displaying an interpolated or estimated lead position (Figure 4A).  Seeley or Silverstein do not explicitly disclose interpolation as recited.  However, Markowitz teaches interpolating results obtained from a plurality of signal detector elements to .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62-66, 68-76, 81 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,345,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the instant case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792